      Case 1:18-mc-00013-EGS-RMM Document 39 Filed 03/05/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




IN RE:
                                                     Case No. 1:18-mc-00013-EGS/ RMM
APPLICATION OF PATOKH CHODIEV
AND INTERNATIONAL MINERAL
RESOURCES B.V. FOR AN ORDER TO
TAKE DISCOVERY PURSUANT TO 28
U.S.C. § 1782



    SECOND SUPPLEMENTAL MEMORANDUM IN RESPONSE TO MOTION OF
     PATOKH CHODIEV AND INTERNATIONAL MINERAL RESOURCES B.V.S
      MOTION TO COMPEL, FOR SANCTIONS AND/OR FOR A FINDING OF
                            CONTEMPT

         On February 20, 2019, the publication Intelligence Online reported, in part, as follows:

         Kazakh oligarch Patokh Chodiev, whose company ENRC is being investigated by
         Britain's Serious Fraud Office (SFO), is concerned that he may be getting into
         deeper water in the Democratic Republic of Congo (DRC) and Kazakhstan.
         Chodiev is convinced that Swiss commodities trader Glencore and its partner in
         Kazakhstan, Bulat Utemuratov, have conspired to get his company Eurasian
         Resources Group (ERG), the former ENRC, out of the DRC and Kazakhstan.....

         ENRC and Glencore are under investigation for corruption by Britain's SFO and
         by the US Department of Justice (DoJ) over their relationship in the DRC mining
         industry with businessman Dan Gertler, who was placed on a US sanctions list
         targeting human rights abuse and corruption in December 2017. Exhibit B. 1

On February 19, 2019, Bloomberg.com reported:

         Eurasian Resources Group Sarl will halt production at a copper and cobalt mine in
         the Democratic Republic of Congo, as it considers future investment in new
         production methods…. The suspension comes at a time of strained relations


1
 Exhibit A is the deposition transcript of Joseph Szlavik, appended to the Response to Notice of Patokh
Chodiev and International Mineral Resources B.V. and Supplemental Memorandum in Response to
Motion of Patokh Chodiev and International Mineral Resources B.V.S Motion to Compel, For Sanctions
and/or For a Finding of Contempt, filed January 14, 2019, ECF 34.
      Case 1:18-mc-00013-EGS-RMM Document 39 Filed 03/05/19 Page 2 of 4




       between Congo and investors after the nation last year introduced new taxes,
       including a 10 percent levy on cobalt exports….

       Rival producer Glencore Plc is also considering plans to stop mining oxide ores at
       the Mutanda mine in Congo ….

       Boss is a joint venture between ERG … and state-owned Gecamines. Albert
       Yuma, the president of Gecamines, didn’t answer calls and emails seeking
       comment….

       Yuma has repeatedly criticized Gecamines’ existing partnerships as too generous
       to international mining companies, yielding minimal benefits to the government
       and state miner in the form of profit taxes and dividends. Exhibit C.

       Though the ostensible subject of the discovery in this case was Belgian Litigation related

to charges of Applicants’ corruption and other misconduct, Applicants do not dispute that the

deposition of Joseph Szlavik included an examination of Mr. Szlavik’s work in the Democratic

Republic of the Congo (“DRC” or the “Congo”). Applicants suggest, however, that the topic of

Mr. Szlavik’s lobbying and consulting activities in the DRC 2 were first broached in the

deposition by Mr. Szlavik. Response, at 3-4. But it is self-evident that counsel for Applicants

fully intended from the beginning to use the deposition to examine Mr. Szlavik about the Congo.

Without any prior reference by Mr. Szlavik to any Congo-related name, counsel for Applicants

asked: “Were you hired to do that by Mr. Mulumbi?” Transcript, at 51. Mr. Szlavik responded:

“Mr. Mulumbi, yes, yes. He goes by Mr. Yuma, but yes.” Id. Counsel for Applicant then asked:

“So it’s Albert Yuma Mulumbi, correct?” Id., at 51-52.

       Counsel for Applicants thus came to the deposition prepared to examine Mr. Szlavik on

Applicants’ DRC difficulties.

       But Applicants fail to explain in successive filings the connection between the DRC and

the Belgian Litigation. In eight pages of discussion about the serious allegations of misconduct

2
 Mr. Szlavik , through Scribe Strategies and Advisors Inc. is registered under the Foreign Agent
Registration Act (“FARA”) for Gecamines, a DRC parastatal. Transcript of Deposition of Joseph Szlavik,
Exhibit A, appended to ECF 34, at 49-50. (“Transcript”).
                                                  2
      Case 1:18-mc-00013-EGS-RMM Document 39 Filed 03/05/19 Page 3 of 4




levelled against Applicants in Europe, 3 Applicants fail to mention the DRC at all. Application,

at 3-10. Moreover, notwithstanding that counsel for Applicants insisted that urgency was

prompted by hearings scheduled on October 31, 2018, and December 19, 2018, in the Belgian

Litigation, ECF 27 at 1-2, Applicants have now twice declined to represent that any portion of

the discovery it sought from Mr. Szlavik was used, or even mentioned, in that litigation.

        Whether Applicants’ generous view of the scope of discovery permitted in this action is

supported by the Application, Mr. Szlavik’s uncontroverted testimony at a deposition which was

at least in part an unrelated fishing expedition, as well as Mr. Szlavik’s well-founded objections

to defective service, precludes any award of fees, especially to this Applicant.




                                        Respectfully Submitted,


                                        _______/s/_________________
                                        Philip M. Musolino
                                        Musolino & Dessel PLLC
                                        1615 L Street, NW
                                        Suite 440
                                        Washington, DC 20036
                                        Phone: (202) 466-3883
                                        Fax: (202) 775-7477
                                        Email: pmusolino@musolinoanddessel.com




3
  Applicants’ persistent mudslinging against Mr. Szlavik, Response, at 2, n.1, reflects a dearth of self-
awareness so acute that one could almost overlook that Applicant was required to withdraw under threat
of sanctions his first set of false allegations, see ECF 24. Applicant reprises that conduct here, again
omitting the salient fact that DOJ stated in open court in a civil proceeding that it had no intention of
bringing any charges against Mr. Szlavik. Applicant does not appear to be similarly situated with respect
to the multitude of agencies investigating him.
                                                    3
     Case 1:18-mc-00013-EGS-RMM Document 39 Filed 03/05/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of March, 2019, a true and correct copy of the
foregoing was served via the court’s electronic filing system to all parties of record.


                                             ___     _ /s/ Philip M. Musolino     _____
                                                       Philip M. Musolino, Esq. #294652




                                                 4
